Citation Nr: 9925423	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  95-30 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  The propriety of the initial 20 percent rating assigned 
for the veteran's service-connected right knee condition, 
status post medial meniscectomy and anterior cruciate 
ligament reconstruction.

2.  Entitlement to service connection for skin rashes, to 
include the issue of timeliness of the substantive appeal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to 
September 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania, which granted service connection 
for right knee condition, status post medial meniscectomy and 
anterior cruciate ligament reconstruction (right knee 
disability) and assigned a 20 percent evaluation, effective 
October 1, 1994.  In that same rating action, the RO denied 
the veteran's claim of entitlement to service connection for 
skin rashes.  The veteran timely appealed to the Board the 
initial evaluation assigned for his service-connected right 
knee disorder.

During the course of this appeal, the veteran has expressed 
disagreement with the evaluation of his service-connected 
chronic ligamentous strain of the left knee (left knee 
disability) and the denial of service connection for various 
claimed disabilities.  However, in a signed statement, dated 
in October 1997 and received at the RO that same month, the 
veteran specifically withdrew all his claims with the 
exception of his claims for a higher evaluation for his 
service-connected right knee disability and for service 
connection for skin rashes.  Accordingly, no other issues are 
before the Board.  See 38 C.F.R. § 20.204 (1998).

Furthermore, as the veteran disagreed with the initial 
ratings assigned for his right knee disability, the Board has 
recharacterized this issue as involving the propriety of the 
assignment of the initial rating.  See Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999).

REMAND

A review of the claims folder reveals that, during the course 
of this appeal, the veteran was afforded formal VA 
examinations in December 1994 and July 1996.  The examination 
reports reflect that the veteran's right knee disability is 
manifested by limitation of right leg motion, arthritis, pain 
and significant swelling and instability.  The veteran 
reports that he treats this disability with Motrin, aspirin 
and by wearing several knee braces; however, he states that 
he is not currently receiving any VA or private medical 
treatment for the disability.

The veteran's right knee disability is currently rated as 20 
percent disabling pursuant to the schedular criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5257, under which 
"other" knee disability, such as lateral subluxation or 
recurrent disability, is evaluated.  The Board notes, 
however, that, when evaluating muskuloskeletal disabilities, 
the VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The record 
does not clearly reflect meaningful consideration of those 
provisions by the RO. 

The Board also notes that the veteran has been diagnosed as 
suffering from post-traumatic arthritis of the left knee.  
However, the VA General Counsel has held that that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  Furthermore, to 
warrant a to warrant a separate rating for arthritis based on 
X-ray findings, the limitation of motion need not be 
compensable under Diagnostic Code 5260 or Diagnostic Code 
5261; rather, such limited motion must at least meet the 
criteria for a zero-percent rating, or, consistent with 
38 C.F.R. § 4.59, there must be satisfactory evidence of 
painful motion.  See VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 
56703 (1998).  Precedent opinions of the VA General Counsel 
are binding on the Board.  See 38 U.S.C.A. § 7104(c).  The RO 
has not considered either decision in connection with the 
issue on appeal.

To ensure that there is no prejudice to the veteran in the 
Board's adjudication of the claim, the Board finds that the 
RO should consider both the applicability of the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (consistent with the DeLuca 
decision noted above), as well the veteran's entitlement to 
separate evaluations for arthritis and instability, 
consistent with the provisions of both the 23-97 and 9-98 
opinions, in the first instance.

Further, in his statements and hearing testimony, the veteran 
reported that, although he was a police officer in the 
military, he was unable to pass the secure a similar civilian 
position because he was unable to pass the required physical 
examination due to his service-connected right knee 
disability.  In addition, he stated that, due to his right 
knee disability application for employment with the United 
States Postal Service (USPS) was rejected.  He explained 
that, due to his right knee, the USPS termed "high risk" 
him and declined to hire him.

Because the veteran's contentions indicate that his right 
knee disability interferes with his employability beyond that 
degree contemplated in the assigned evaluation.  The Board 
finds that these assertions raise a question as to whether, 
due to marked interference with employment, the regular 
schedular standards are inadequate to evaluate his right knee 
disability; thus, the RO must, in connection with the claim 
regarding the propriety of the initial 20 percent evaluation, 
consider whether the criteria for invoking the procedures for 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) are met.

Moreover, a document, dated in June 1994 and received by the 
RO in October 1994, indicates that the veteran sought to be 
enrolled in the VA Vocational Rehabilitation program.  The 
veteran's Vocational Rehabilitation and Education (VRE) 
folder, however, is not associated with the claims folder.  
The information contained in a VRE folder should be 
considered in the adjudication of the veteran's claim.

Also before the Board is the veteran's claim for service 
connection for skin rashes.  A review of the claims folder 
reveals that the RO denied service connection for this 
disorder in a January 9, 1995 decision.  The RO notified the 
veteran of this decision in a letter dated January 11, 1995.  
The RO received the veteran's Notice of Disagreement (NOD) on 
August 30, 1995, and thereafter issued him a statement of the 
case (SOC) on March 6, 1996.  The letter accompanying the SOC 
explained that if the RO did not receive a reply from the 
veteran within 60 days, or within the remainder of the one-
year period from the date of the letter notifying him of the 
action on appeal, his case would be closed.  A copy of the 
letter was sent to the veteran's representative.  The veteran 
testified in support of this claim at a hearing held before a 
hearing officer at the RO; while the transcript of that 
hearing could be accepted as a Substantive Appeal with 
respect to this issue, that hearing was not conducted until 
June 11, 1996.  

VA regulations provide that a substantive appeal to the Board 
must be filed within 60 days from the date that the RO mails 
the Statement of the Case (SOC) to the appellant, or within 
the remainder of the one-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later. See 38 C.F.R. § 20.302 (1998); 
see also, 38 U.S.C.A. § 7105 (b)(2), (d)(1) (West 1991).

If the veteran has not submitted a timely substantive appeal, 
the Board has no jurisdiction to consider the issue on the 
merits.  Here, however, the RO has not considered the issue 
of the timeliness of the substantive appeal and the Board may 
not do so in the first instance because the veteran has not 
had the opportunity to offer evidence and argument on this 
issue.  See Marsh v. West, 11 Vet. App. 468 (1998); Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should determine whether the 
veteran received vocational 
rehabilitation training and/or counseling 
from VA, and, if so, should obtain the 
VRE folder and associate it with the 
claims folder.  However, if any such 
records are not available, or the search 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the current 
nature and extent of his service-
connected right knee disability.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should reported in 
detail.  In rendering his diagnosis, the 
examiner should specifically indicate 
whether the veteran has arthritis and 
instability as a residual of the in-
service right knee injury that is the 
bases of his grant of service connection.  
The examiner also should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and incoordination.  
Further, the examiner should indicate 
whether, and to what extent, the veteran 
experiences functional loss during flare-
ups of pain and/or weakness of his right 
knee (to include with use or upon 
activity) as a result of the service-
connected disability.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  

The physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  In adjudicating the claim for a 
higher evaluation for the right knee, the 
RO should take into consideration any 
functional loss due to pain and pain on 
movement, weakness, fatigability, and 
incoordination (consistent with the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (1998) and DeLuca v. Brown, 
8 Vet. App. 202 (1995)), as well as 
whether separate evaluations for 
arthritis and instability are warranted 
(consistent with VAOPGCPREC 23-97 (1997), 
and VAOPGCPREC 9-98 (1998)).  In 
addition, the RO should consider whether 
staged ratings are appropriate in light 
of the recent decision of decision in 
Fenderson v. West, 12 Vet. App. 119, 126-
27 (1999).  Finally, the RO should 
consider whether the case warrants 
referral to the Under Secretary for 
Benefits or to the Director of the 
Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extra-schedular rating.  
The RO should also adjudicate whether the 
veteran has submitted a timely 
substantive appeal with respect to his 
claim for service connection for skin 
rashes.

The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.  This should include an 
SSOC on the issue of the timeliness of 
his substantive appeal, and provided an 
opportunity to offer evidence and 
argument with respect to that 
determination before the case is returned 
to the Board for further consideration.  
The SSOC should contain a summary of the 
pertinent facts as well as the pertinent 
laws and regulations applicable to the 
proper filing of appeals.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


